OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                     AUSTIN
%os. %. b. Allan,QE@@a
Eon. 8. b . AllaL%,
                  grg4 b


      In opioioo30. O-886,thisGe rtzmt FxdC that a sbsriff
or soast8blsvwfn be s=titbd to 0r 8 umal livs per @@it I8fii)
oail*otloa tw on tke trial ir* in the fwtiw   ecurt, li ho
sotuallp sol&sotsd the trial r88, *s ml1 as on the iii20in
seib ocurt, it he aatwlly sollsotod the rino in said wurt.
       Bsforr paflo6 ovsr the cunowt ot the tine whieb hu            bear.
dollsofOd In tts mnw or Sot tbs um of ths Stateor ovunty,
tkr QfflOWU w?a mra responsibleter the aollaotior;are en-
*ltt& to dsttuot 88 oOsmls8iono flftasn per 4wt (l#G)of
#I* emmint-ten  par 0-t   (lO$) rcr the dletxiict or iwunty sttor-
nsf, aad fly0 Jmr oent (WI tor tlrs Ols.erlot oourt ar other
0rfl0w ehwged by 38~ wlt4 the e033eetio~ or tar rm.       --
Texan a.arleprudsno~, Vol.19, pagefms.

      In the OQMo? I4hantw Cabmty v. EoggeWo              et al, lS7
5. 99’846,
      .    war tp lindlrrg of lbati*St out in             WI& oas+,    it
116sta%ed that:




       8htIt tte exwola@  ar 8uOh duty ot oollrobion IIyans
       only th8ir autiwrlty to rwdvs    ths mxioy ?XWGtb*
       psrron saluagsd to p&f, or imar the oiiioer by 8&m
       it 1s 1s tabt OoUOQteU, md pay ovar to ths preps?
       so u r o a r   . l


            *T&o oG@rts of this litate bsve rdogtd tkw
       ml10 of oon8tru    rtrio%ly t&wee statute8 prworib-
       in6 rw8 ror pub 3 o orfZOOr8 *ma ag8inst pmbf.ttlnl;
       such tnrs by implioetrlona8 ro@sx%isboth thb fix-
       21~6cl t&a iaes anb the ofriser who is to reoslre
       tham. . . *EC public oS'losr QUA rl$46raa*Zrcm t&a
       rtato tfrasury, or ita9OllJin it8 Oixw*e 'tot&s
       tnmury,         any Bo5oy without   8 l4r wA%hQrASin$ hiE?l    .*.
       tc do ao, an4 olwrly itri~ag
                                 the awmnt.~*            =
       (Par*athrsirourr)